Exhibit 10.1

 



 * Omitted and filed separately with the SEC pursuant to a confidential
treatment request.


 


ADVANCE PAYMENT AND PURCHASE AGREEMENT
 
 
THIS ADVANCE PAYMENT AND PURCHASE AGREEMENT (this "Agreement"), is entered into
as of September 10, 2004 (the "Effective Date"), by and between Lattice
Semiconductor Corporation, having an office at 5555 NE Moore Court, Hillsboro,
OR 97124, ("Lattice") and Fujitsu Limited, having an office at Akiruno
Technology Center, 50 Fuchigami, Akiruno, Tokyo, 197-0833, Japan ("Fujitsu").
 
RECITALS
 
A.
 
Lattice is in the business of, among other things, designing, developing and
marketing high performance programmable logic devices and related software.
 
B.
Fujitsu is in the business of, among other things, fabricating semiconductor
wafer products according to third-party requirements and specifications.
 
C.
Lattice and Fujitsu have previously established a business relationship wherein
Fujitsu fabricates 200mm semiconductor wafers according to specifications agreed
between the parties and Lattice buys such wafers from Fujitsu via Fujitsu’s
subsidiary, Fujitsu Microelectronics America, Inc.
 
D.
Lattice and Fujitsu mutually desire to deepen their current business
relationship and establish a good faith commitment for a long-term business
alliance between the two companies.
 
E.
In connection with the foregoing intentions, Lattice wishes to provide an
advance payment of money to Fujitsu to be used for the establishment of a new
semiconductor wafer fabrication facility, including but not limited to the
construction of the facilities and installation of fabrication equipments, and
Fujitsu wishes to provide to Lattice 300mm wafers using certain proprietary
technologies, all in accordance with the terms and conditions of this Agreement.
 

 
 
AGREEMENT
 
1.  Definitions.
 
1.1  "300mm Wafers" will mean the 300mm semiconductor wafers fabricated by
Fujitsu at the New Facility for delivery and sale to Lattice under this
Agreement and the Product Supply Agreements.
 
1.2  "90nm Process Technology" will mean the 90nm logic Process Technology,
presently designated as CS100 A/L-G, as the first Process Technology installed
for Lattice at the New Facility to manufacture 300mm Wafers.
 
1.3  "65nm Process Technology" will mean the advanced 65nm logic Process
Technology projected to be developed by Fujitsu for use by Lattice currently as
set forth in Exhibit D.
 
1.4  "* Process Technology" will mean the * Process Technology projected to be
developed by Fujitsu for use by Lattice currently as set forth in Exhibit D.
 
1.5  "* Process Technology" will mean a * Process Technology with * projected to
be developed by Fujitsu or jointly by the parties.
 
1.6  "Advance Payment" will mean the One Hundred Twenty-Five Million U.S. Dollar
(US$125,000,000) payment to be made by Lattice to Fujitsu in the manner
described in Section 4.
 
1.7  "Akiruno Facility" will mean the Fujitsu 200mm semiconductor wafer
fabrication facility located in Akiruno, Japan.
 
1.8  "Developed Technology" will mean, collectively, the * Process Technology,
the 65nm Process Technology, the * Process Technology, and any other Process
Technologies as mutually agreed by the parties.
 
1.9  "Equipment" will mean the semiconductor fabrication equipment that Fujitsu
will install in the New Facility for purposes of fabricating 300mm Wafers.
 
1.10  "Force Majeure Event" will have the meaning ascribed to it in Section
13.13.
 
1.11   "New Facility" will mean the Fujitsu 300mm semiconductor wafer
fabrication facility to be constructed in Mie, Japan.
 
1.12  "PLD" will mean any semiconductor or integrated circuit device designed
principally for *.
 
1.13  "Price" will mean the price at which Fujitsu will sell and Lattice will
purchase the 300mm Wafers and Reticles pursuant to Section 7.1 and a Product
Supply Agreement.
 
1.14  "Process Technology" will mean a CMOS wafer manufacturing process used for
90 nm and/or 65nm generation, which will be used at the New Facility to
fabricate 300mm Wafers. The Process Technology will include (a) all process
flow, process steps, process conditions (and modifications thereto) used to
manufacture semiconductor wafers at the New Facility as well as (b) all methods,
formulae, procedures, technology and know-how associated with such process steps
and process conditions.
 
1.15  "Products" will mean Lattice’s PLDs produced from the 300mm Wafers
provided by Fujitsu to Lattice under this Agreement. The Products will be
ordered, fabricated, delivered and sold pursuant to the terms and conditions of
Product Supply Agreement(s).
 
1.16  "Projected New Facility Completion Schedule" will have the meaning
ascribed to it in Section 3.1.2 and as set forth in Exhibit A.
 
1.17  "Product Supply Agreement(s)" will mean the agreement(s) by and between
Fujitsu and Lattice for the Process Technology pursuant to which Fujitsu agrees
to sell and Lattice agrees to purchase the 300mm Wafers for the Products
manufactured using such Process Technology.
 
1.18  "Qualification Wafers" will mean the 300mm Wafers used to test and
evaluate the performance of a Product or Process Technology, as applicable.
 
1.19  "Reticles" will mean the reticles produced by Fujitsu for each type of
Product, used in the development and fabrication of the 300mm Wafers or
qualification of a Process Technology, as applicable.
 
1.20  "Subsidiary" will mean any corporation, partnership, joint venture or
other legal entity which agrees in writing to be bound by the terms and
conditions of this Agreement and more than fifty percent (50%) of whose
ownership rights are controlled directly or indirectly by Fujitsu or Lattice, as
the case may be, but only so long as such control exists.
 
1.21  "Supply Commitment" will have the meaning ascribed to it in Section 3.1.1.
 
1.22  "Target Defect Densities" will mean the anticipated target defect density
levels for the 300mm Wafers as described on Exhibit C.
 
2.    Representations.
 
2.1    Representations of Fujitsu. In order to induce Lattice to enter into this
Agreement and to make the Advance Payment hereunder, Fujitsu hereby represents
and warrants that:
 
2.1.1    Corporate Status. Fujitsu (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation,
(b) has the corporate power to own or lease its assets and to transact the
business in which it is currently engaged and (c) is in compliance with all
requirements of law except to the extent that the failure to comply therewith
will not materially affect the ability of Fujitsu to perform its obligations
under this Agreement.
 
2.1.2    Corporate Authority. (a) Fujitsu has the corporate power, authority and
legal right to execute, deliver and perform this Agreement and has taken as of
the date hereof all necessary corporate action to execute this Agreement, (b)
the person executing this Agreement has actual authority to do so on behalf of
Fujitsu and (c) there are no outstanding assignments, grants, licenses,
encumbrances, obligations or agreements, either written, oral or implied, that
prohibit execution of this Agreement.
 
2.1.3    Ownership of the Site. Fujitsu has such right, title and interest in
and to the real property on which the New Facility will be constructed and the
structures located thereon as is required to permit the operation of the New
Facility as contemplated to be conducted under this Agreement.
 
2.2    Representations of Lattice. In order to induce Fujitsu to enter into this
Agreement and to make the Supply Commitment hereunder, Lattice hereby represents
and warrants that:
 
2.2.1    Corporate Status. Lattice (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation,
(b) has the corporate power to own or lease its assets and to transact the
business in which it is currently engaged and (c) is in compliance with all
requirements of law except to the extent that the failure to comply therewith
will not materially affect the ability of Lattice to perform its obligations
under this Agreement.
 
2.2.2    Corporate Authority. (a) Lattice has the corporate power, authority and
legal right to execute, deliver and perform this Agreement and has taken as of
the date hereof all necessary corporate action to execute this Agreement, (b)
the person executing this Agreement has actual authority to do so on behalf of
Lattice and (c) there are no outstanding assignments, grants, licenses,
encumbrances, obligations or agreements, either written, oral or implied, that
prohibit execution of this Agreement.
 
2.2.3    Capability of Making Advance. Lattice has prepared and has enough
capability to make the Advance Payment to Fujitsu in accordance with the
schedule as ascribed in Section 4.
 
3.  Description and Operation of the New Facility
 
3.1  Description of the New Facility.
 
3.1.1  Foundry at the New Facility. Fujitsu hereby agrees to construct the New
Facility and to install the Equipment therein to produce 300mm Wafers. The first
Process Technology used to manufacture the 300mm Wafers will be the 90nm Process
Technology. The Developed Technology will be used subsequently subject to
separate agreement between the parties. Fujitsu will use its best efforts to
achieve and maintain sufficient foundry capacity to manufacture the 300mm Wafers
for Lattice ("Supply Commitment") according to Lattice’s forecast, as currently
set forth on Exhibit B, which will be updated periodically.
 
3.1.2  Completion Schedule. The projected completion schedule for the
construction and facilitization of the New Facility (the "Projected New Facility
Completion Schedule") is set forth in Exhibit A attached hereto, and the
projected 300mm capacity plan is set forth in Exhibit E attached hereto.
 
a)  In the event Fujitsu has reason to believe that any item in the Projected
New Facility Completion Schedule designated as a "Construction Milestone" will
be delayed by more than thirty (30) calendar days, Fujitsu will promptly notify
Lattice in writing and (i) explain the reason for the delay, (ii) describe the
estimated amount of time that construction will be delayed, and (iii) describe
the action that Fujitsu will take to minimize the delay.
 
b)  Without limiting the foregoing, (i) if Fujitsu cancels development or
construction of the New Facility at any time prior to completion or (ii) if
achievement of the milestone labeled "Mass Production Milestone" is delayed by
more than six (6) months after the date set forth on the Projected New Facility
Completion Schedule (more than nine (9) months if due to a Force Majeure Event),
then, in each such case, Lattice will have the option, in its sole discretion
and subject to the dispute resolution process provided in Section 13.2, of
terminating this Agreement by delivering written notice to Fujitsu pursuant to
Section 12.
 
3.2  Installation of Process Technology.
 
3.2.1  90nm Process Technology. Fujitsu will install its 90nm Process Technology
in the New Facility according to the Projected New Facility Completion Schedule.
Fujitsu will be responsible for all costs of such installation, including
qualification of such process.
 
3.2.2    Developed Technology. Fujitsu will develop and install the Developed
Technology in the New Facility subject to separate agreement between the
parties. Fujitsu will be responsible for all costs of such installation,
including qualification of such processes unless otherwise agreed between the
parties.
 
3.3  Product Qualification Wafers and Reticles. Fujitsu will provide the
Reticles and Qualification Wafers at no charge to Lattice for qualification of
Products on 300mm Wafers that have first taped-out to the Akiruno Facility.
Lattice will bear the cost of Reticles and Qualification Wafers for other
Products that have not first taped-out to the Akiruno Facility.
 
4.  Advance Payment.
 
4.1  Advance Payment. Lattice will pay to Fujitsu an amount equal to One Hundred
Twenty-Five Million U.S. Dollars (US$125,000,000) (the "Advance Payment"), which
will be credited against certain future purchases by Lattice of 300mm Wafers as
provided in Section 5.2. The Advance Payment will be made in the following
installments:
 
4.1.1  First installment of Twenty-Five Million U.S. Dollars (US$25,000,000)
within thirty (30) days after the Effective Date.
 
4.1.2  Second installment of Twenty-Five Million U.S. Dollars (US$25,000,000)
within thirty (30) days after satisfactory confirmation by Fujitsu of full
completion of the installation of the Equipment at the New Facility for the
initial manufacturing line for 300mm Wafers.
 
4.1.3  Third installment of Thirty-Seven Million Five Hundred Thousand U.S.
Dollars (US$37,500,000) within thirty (30) days after satisfactory confirmation
by Fujitsu of the first process qualification at the New Facility in accordance
with applicable Product Supply Agreement for 300mm Wafers for the Products using
Lattice Products on the 90nm Process Technology.
 
4.1.4  Fourth installment of Thirty-Seven Million Five Hundred Thousand U.S.
Dollars (US$37,500,000) within thirty (30) days from Fujitsu’s shipment of the
first lot of 300mm Wafers for Products manufactured at the New Facility and
meeting the Target Defect Density as set forth in Exhibit C.
 
4.2  Failure to Make Advance Payment. In the event Lattice has reason to believe
that any item in the schedule to make the Advance Payment set forth in Section
4.1 will be delayed, Lattice will promptly notify Fujitsu in writing and (i)
explain the reason for the delay, (ii) describe the estimated time that such
Advance Payment will be delayed. The parties shall consult to reschedule whole
procedure and timing set forth in this Agreement.
 
4.3  Payment Method. All payments made by Lattice to Fujitsu will be in
immediately available funds and will be made by wire transfer in U.S. Dollars to
a bank account designated by Fujitsu.
 
5.  Product Purchases and Credit of Advance Payment.
 
5.1  Purchase of Products.
 
5.1.1  Wafer Capacity. Lattice intends to buy Products from Fujitsu in such
quantities and with such 300mm Wafer capacity as is determined by Lattice and
Fujitsu, based on Exhibit B attached hereto.
 
5.1.2  General Terms and Conditions. Fujitsu will fabricate and supply the 300mm
Wafers for Products to Lattice pursuant to terms and conditions for the
prototype wafer fabrication, wafer fabrication, order and acceptance, shipping,
insurance, warranty, and other standard terms and conditions as set forth in a
Product Supply Agreement to be entered into with respect to each Process
Technology. The parties hereby express their good-faith commitment to enter into
all Product Supply Agreements required to implement the terms and conditions of
this Agreement. Fujitsu agrees to provide and Lattice agrees to purchase all
300mm Wafers covered by this Agreement in the manner required by the Product
Supply Agreements. The parties acknowledge that a target of defect densities,
turn around times, and other customary items will be reviewed and amended from
time to time by the parties hereto, and will be incorporated into all Product
Supply Agreements.
 
5.1.3  Limited Exclusivity. For a period beginning on the date of commencement
of mass production of Products using a specific Process Technology at the New
Facility ("Mass Production Commencement Date") and ending * ("Exclusivity
Period"), Lattice will be the exclusive PLD market foundry customer of Fujitsu
for such Process Technology. During the Exclusivity Period, Fujitsu agrees that
*. Notwithstanding the foregoing, the parties shall discuss in good faith a
mutual early termination of an Exclusivity Period if actual loading of Products
is substantially below the forecasted volume, as currently set forth on
Exhibit B, which will be updated periodically.
 
5.1.4  Scope of Business. The parties acknowledge and agree that Fujitsu may
develop, fabricate, offer, market, sell or deliver its products existing as of
the date hereof (including succeeding products thereof), notwithstanding the
limited exclusivity ascribed in Section 5.1.3.
 
5.2  Credit of Advance Payment. The One Hundred Twenty-Five Million U.S. Dollars
(U.S.$125,000,000) Advance Payment (once paid, referred to as the "Credited
Amount") will be repaid through means of an offsetting adjustment in the amount
of one hundred percent (100%) of the Price, as described in Section 7, for 300mm
Wafers purchased hereunder. The then current Price for all purchases by Lattice
of 300mm Wafers will be offset cumulatively against the Credited Amount until
the aggregate dollar value of the Price for all 300mm Wafers purchased by
Lattice equals the amount of the Credited Amount.
 
5.3  Free 300mm Wafers. As a consideration for Lattice’s payment of the Advance
Payment, Fujitsu will provide Lattice with * free 300mm Wafers whenever the
aggregated amount of the 300mm Wafers shipped by Fujitsu reaches every * 300mm
Wafers while the Credited Amount exists, provided that, all the 300mm Wafers for
which free 300mm Wafers will be provided are paid for by offsetting the Price
thereof against the Credited Amount. The Credited Amount will not be reduced by
the Price of such free 300mm Wafers. Lattice will not receive free 300mm Wafers
with respect to any 300mm Wafers purchased by Lattice other than through
reduction of the Credited Amount.
 
5.4  Calculation of Aggregate Value of 300mm Wafers Purchased. The Credited
Amount will be offset and reduced at the end of each calendar month by an amount
equal to the then current Price multiplied by the number of 300mm Wafers shipped
from the New Facility (or other facility, if approved by Lattice in accordance
with Section 6.5.1(c)) to Lattice during such calendar month in a manner to be
agreed upon by the parties. The then current Credited Amount balance will be
increased at the end of each calendar month as applicable, to adjust for
300mmWafers previously offset against the Credited Amount but subsequently
returned by Lattice to Fujitsu for credit in accordance with the applicable
Product Supply Agreement. Any replacement 300mm Wafers made for such returned
300mm Wafers for the Product shall not be included in the amount calculated to
grant such free 300mm Wafers. No adjustment to the Credited Amount will be made
for free wafers, or for any 300mm Wafers paid for by Lattice outside of this
Agreement.
 
5.5  Invoices; Reports. Fujitsu shall issue invoices, Return Material
Authorizations (RMAs) and other reports pertaining to the sale and purchase of
300mm Wafers for Products in accordance with applicable Product Supply
Agreements. Within ten business (10) days after the end of each month, Fujitsu
will deliver to Lattice a written report describing (a) the then outstanding
balance of the Credited Amount (after application of all prior offsets,
reductions, and credits), and (b) the number of 300mm Wafers shipped to Lattice
and 300mm Wafers returned to Fujitsu by Lattice for credit during such calendar
month, and the Price for each such 300mm Wafer. Within ten (10) business days
from the receipt of such report, Lattice will review the accuracy and
completeness of such report. Lattice will notify Fujitsu of its approval of the
report, or any inaccuracies or incompleteness and Fujitsu will research such
claim. If the parties determine any such inaccuracy, Fujitsu will make the
applicable changes to such reports, to be confirmed by Lattice.
 
6.  Forecasts; Purchase Orders; Supply Commitment. Forecast methodologies,
purchase orders and acknowledgment mechanisms, supply commitments, and processes
for adjusting to changes will be specified in greater detail in each Product
Supply Agreement, based on the following general principles:
 
6.1  Forecasting and Supply Commitment.
 
On or before the 15th of each month during the term of this Agreement, Lattice
will provide Fujitsu with a * forecast ("Lattice Forecast") which will set forth
the estimated quantity of 300mm Wafers to be fabricated by Fujitsu at the New
Facility pursuant to purchase orders issued by Lattice. Fujitsu commits to
supply Lattice with sufficient foundry capacity to deliver the amount of 300mm
Wafers listed in each Lattice Forecast delivered hereunder. In the event that a
Lattice Forecast exceeds the Supply Commitment, then the parties will discuss in
good faith alternatives for meeting the requirements in such Lattice Forecast.
 
6.2  Business Meetings; Long-range Forecasts. The parties will attempt to hold
business meetings to discuss issues arising under this Agreement quarterly, but
in no event less than three times annually. At each such meeting, Lattice will
provide Fujitsu with a * forecast setting forth the estimated quantity of 300mm
Wafers to be fabricated by Fujitsu, and Fujitsu will provide Lattice with a *
forecast of its capacity plan for each Process Technology in the New Facility.
In addition, Lattice will provide Fujitsu with its tape-out plans for forecasted
300mm Wafers, and Fujitsu will provide Lattice with its forecasted Process
Technology road map. All of these forecasts and plans will be provided only for
forecasting purposes and will not bind either party legally.
 
6.3  Ordering and Delivery. Lattice will place purchase orders for the 300mm
Wafers in accordance with the applicable Product Supply Agreement. Fujitsu will
fabricate and deliver the 300mm Wafers based on the applicable Product Supply
Agreement and such purchase orders.
 
6.4  Excess Capacity. If Lattice requests to purchase 300mm Wafers in excess of
Lattice Forecast ("Excess Capacity"), Fujitsu will use its best efforts to
provide Lattice Excess Capacity in the manner specified below:
 
6.4.1  First, Lattice will specify in writing the amount of Excess Capacity
required, the 300mm Wafers it desires to purchase, and the date from which such
Excess Capacity is required.
 
6.4.2  Second, Fujitsu will then determine in good faith how much capacity is
available and notify Lattice of its determination. *
 
6.4.3  Third, the parties will then mutually agree upon a preliminary excess
capacity allocation.
 
6.5  Short-Term Failure to Meet Supply Commitment.
 
6.5.1  Failure Due to Fujitsu. In the event that (a) Fujitsu fails to fulfill
the Supply Commitment by the end of any month or (b) Fujitsu has reason to
believe that it will be unable to fulfill the Supply Commitment by the end of
such month, then Fujitsu will take the following measures:
 
a)  First, Fujitsu will promptly notify Lattice in writing and describe the
nature of the difficulty.
 
b)  Second, Fujitsu will use its best efforts to remedy the difficulty in an
expeditious manner.
 
c)  Third, in the event that a delay is expected to exceed one (1) month,
Fujitsu will use its best efforts to make available sufficient capacity at the
Akiruno Facility or any other Fujitsu facility (if technically feasible), to
cover the deficiency between the 300mm Wafers ordered and the actual capacity at
the New Facility. If such deficiency is covered by Fujitsu providing capacity at
another Fujitsu facility, the parties will discuss whether and how the Credited
Amount will be offset. The parties acknowledge, however, that Fujitsu cannot
guarantee the availability of alternative capacity.
 
6.5.2  Failure Due to Lattice. Notwithstanding anything contained in
Section 6.5.1 to the contrary, in the event that Fujitsu fails to fulfill the
Supply Commitment in any month due solely to (a) design defects in the 300mm
Wafers caused by Lattice, (b) design changes requested by Lattice, (c) process
flow changes requested by Lattice or (d) any other reason caused by Lattice,
Fujitsu shall not be liable for such failure and will only be required to
cooperate with Lattice to fulfill the Supply Commitment in such month.
 
6.5.3  Failure Due to Both Parties. Notwithstanding anything contained in
Section 6.5.1, or 6.5.2 to the contrary, in the event that Fujitsu fails to
fulfill the Supply Commitment due to difficulties caused jointly by Lattice and
Fujitsu, the parties will mutually agree in writing upon a fair and equitable
solution.
 
6.5.4  Failure Due to Catastrophe. In the event that any Force Majeure Event
prevents Fujitsu from fabricating 300mm Wafers for Lattice, then (a) Fujitsu
will immediately implement the measures required by Section 6.5.1, (b) Fujitsu
will permit Lattice to inspect the New Facility or such other facilities as may
be necessary, and (c) the parties will promptly begin good faith negotiations to
agree on a corrective action plan.
 
6.6  Long-Term Failure to Meet Supply Commitment. In the event that (a) Fujitsu
fails to substantially fulfill the Supply Commitment or (b) there is reason to
believe that Fujitsu will be unable to substantially fulfill the Supply
Commitment, and such failure is or is expected to be chronic or for an extended
period, and thus is not subject to Section 6.5 above, then Lattice will have the
option, in its sole discretion and subject to the dispute resolution process
provided in Section 13.2, of terminating this Agreement pursuant to Section 12.
 
7.  Wafer Pricing and Payment.
 
7.1  Determination of Price. Pricing for the 300mm Wafers and Reticles for the
first * periods of production at the New Facility (such a * period hereinafter
referred to as "Pricing Periods") will be set forth in the applicable Product
Supply Agreement(s). At least * prior to the end of the first Pricing Period and
each Pricing Period thereafter the parties will meet and discuss the Prices for
the 300mm Wafers and Reticles for the following Pricing Period. Prices
negotiated in accordance with this Section 7.1 will be market competitive and
will take into consideration the long-term business alliance of the parties.
 
7.2  Shipping, Insurance, Taxes, Duties, and Other Fees. Delivery terms and
bearing of sales, use, value added, withholding, or other taxes or duties that
may be applicable to purchase of the 300mm Wafers by Lattice will be prescribed
in the Product Supply Agreement.
 
7.3  Payment. Other than through offset of the Credited Amount, Lattice will not
be required to pay for any 300mm Wafers delivered under this Agreement or any
Product Supply Agreement until the Credited Amount has been fully offset and
reduced. Once the Advance Payment is fully offset, reduced or otherwise repaid,
Lattice will pay Fujitsu in the manner specified in the Product Supply
Agreements based on the Price for any additional 300mm Wafers purchased.
 
8.  Repayment of Any Unused Credited Amount. If, for any reason, there remains a
portion of the Credited Amount that has not been used to purchase 300mm Wafers
by December 31, 2007 (or such later date as may be mutually agreed), then
Lattice will have the option, in its sole discretion and subject to the dispute
resolution process provided in Section 13.2, to elect to receive repayment in
cash of all or part of such then remaining outstanding portion of the Credited
Amount. Fujitsu will repay any such amount within ninety (90) days of Lattice's
written request therefor, together with simple interest at the rate of one and
seventy-five one hundredths percent (1.75%) per annum from the date of such
written request.
 
9.  Cooperation.
 
9.1  Developed Technology. Fujitsu will design and develop the Developed
Technology in accordance with specifications and requirements pertaining thereto
mutually agreed upon by both parties. Fujitsu will have primary responsibility
for Developed Technology used in the New Facility. Fujitsu will consider
Lattice's technical and business requirements in defining Developed Technology
and establishing schedules for development and implementation in the New
Facility. The parties will use their best efforts to develop the new Developed
Technology according to the schedules set forth in Exhibit D.
 
9.2  *
 
9.3  Other Development. Without limiting the foregoing, the parties anticipate
from time to time engaging in various other types of joint development and
technical cooperation activities required to fabricate the 300mm Wafers and to
effectuate the terms and conditions of this Agreement. The parties will discuss
such joint development opportunities and will enter into appropriate agreements
where applicable.
 
10.  Intellectual Property Rights.
 
10.1  Warranty and Indemnity. All warranties and indemnities with respect to the
300mm Wafers shall be as set forth in the Product Supply Agreement.
 
10.2  Ownership of Intellectual Property. Fujitsu will retain ownership of all
of its current intellectual property rights, including those pertaining to its
Process Technology. Lattice will retain ownership of all of its current
intellectual property rights, including those pertaining to its Products. New
inventions will be the intellectual property of the party creating the
invention. In the event the parties engage in joint development activities and
as a result develop joint inventions, then if such inventions are derivatives of
existing intellectual property rights, then they will be owned by the party
owning such intellectual property rights. If such inventions are not derivatives
of existing intellectual property rights, then if such inventions (i) relate to
or cover circuitry or product designs, then they will be owned by Lattice; (ii)
relate to or cover Process Technology, then they will be owned by Fujitsu; and
(iii) cannot be clearly identified as (i) or (ii) above, or consist of the final
SPICE parameters generated during a joint development project, then they will be
owned jointly by both parties. The parties will cooperate in good faith
concerning use of intellectual property rights, and define any such licenses and
understandings in separate agreement(s) between the parties. The parties agree
to cooperate in obtaining patents, copyrights, mask works, and such other
protection that the parties deem appropriate to secure their respective
intellectual property rights as described herein.
 
10.3  Ownership of Reticles and Qualification Wafers. Subject to Fujitsu’s and
Lattice’s rights described in Section 10.2 above, Lattice will have ownership of
all right, title, and interest in and to the Reticles for Products and Product
Qualification Wafers.
 
11.  Confidential Information.
 
11.1  Definitions. "Confidential Information" means technical information,
specifications, data, drawings, designs or know-how, prices, order volumes,
forecasts, product roadmaps, financial information, strategic plans, and other
proprietary information disclosed between Fujitsu and Lattice in connection with
this Agreement, including without limitation the provisions hereof. Confidential
Information does not include information or material that is expressly covered
by confidentiality provisions of a Product Supply Agreement or other agreement
between the parties, it being understood that the confidentiality provisions in
such agreements will apply to confidential information exchanged thereunder.
 
11.2  Marking. If Confidential Information is provided in a tangible form, it
will be marked as confidential or proprietary. If Confidential Information is
provided orally or visually, it will be treated as confidential and proprietary
if it is designated as confidential or proprietary at the time of disclosure by
the disclosing party and described as such in a writing provided to the other
party within thirty (30) days of the oral or visual disclosure, which writing
will be marked as confidential or proprietary.
 
11.3  Restrictions on Use. During the term of this Agreement and for a period of
five (5) years thereafter, the receiving party will: (a) hold the Confidential
Information in confidence using the same degree of care that it normally
exercises to protect its own proprietary information but no less than a
reasonable degree of care, (b) restrict disclosure of Confidential Information
solely to those employees (including any contract employees or consultants) of
such party on a need-to-know basis, and not disclose it to other employees or
parties, (c) restrict the number of copies of Confidential Information to the
number required to carry out its obligations under this Agreement, and (d)
restrict use of the Confidential Information to that which is necessary to
permit the receiving party of such Confidential Information to perform its
obligations and exercise its rights under this Agreement.
 
11.4  Exceptions to Confidentiality Obligations. Neither party will use or
disclose the other party’s Confidential Information except as permitted by this
Agreement. The receiving party, however, will have no obligations concerning the
disclosing party’s Confidential Information if the disclosing party’s
Confidential Information:
 
a)  is made public before the disclosing party discloses it to the receiving
party;
 
b)  is made public after the disclosing party discloses it to the receiving
party (unless its publication is a breach of this Agreement or any other
agreement between Fujitsu and Lattice);
 
c)  is rightfully in the possession of the receiving party before the disclosing
party discloses it to the receiving party;
 
d)  is independently developed by the receiving party without the use of the
Confidential Information, if such independent development is supported by
documentary evidence; or
 
e)  is rightfully obtained by the receiving party from a third party who is
lawfully in possession of the information and not in violation of any
contractual, legal, or fiduciary obligation to the disclosing party with respect
to the information.
 
11.5  Permitted Disclosures. In addition, the receiving party will be allowed to
disclose Confidential Information of the disclosing party to the extent that
such disclosure is (a) approved in writing by the disclosing party, (b)
necessary for the receiving party to enforce its rights under this Agreement in
connection with a legal proceeding; or (c) required by law, including the
securities laws and regulations applicable to reporting companies under the
Securities Exchange Act of 1934, or by the order or a court of similar judicial
or administrative body, provided that the receiving party notifies the
disclosing party of such required disclosure promptly and in writing and
cooperates with the disclosing party, at the disclosing party’s reasonable
request and expense, in any lawful action to contest or limit the scope of such
required disclosure.
 
11.6  Post-termination Procedure for Confidential Information. Upon termination
of this Agreement, a party that has received Confidential Information from the
other party pursuant to this Agreement will return or destroy, within fourteen
(14) days of the disclosing party’s request for return, all Confidential
Information that was obtained or learned by the receiving party from the
disclosing party, together with all copies, excerpts, and translations thereof.
 
12.  Term and Termination of Agreement.
 
12.1  Term. The term of this Agreement will extend from the date first written
above until all of the Credited Amount has been credited against 300mm Wafers
purchased hereunder or repaid to Lattice, unless terminated earlier pursuant to
Section 12.2 or 12.3. After the expiration of this Agreement, any Product Supply
Agreement in effect between the parties at such time will govern the
relationship between the parties with respect to the manufacture, shipment,
sale, and purchase of the 300mm Wafers or other wafers provided under this
Agreement.
 
12.2  Termination. Either party may terminate or suspend this Agreement
immediately and without liability upon written notice to the other party if any
one of the following events occurs:
 
a)  the other party files a voluntary petition in bankruptcy or otherwise seeks
protection under any law for the protection of debtors;
 
b)  a proceeding is instituted against the other party under any provision of
any bankruptcy laws which is not dismissed within ninety (90) days;
 
c)  the other party is adjudged bankrupt;
 
d)  a court assumes jurisdiction of all or a substantial portion of the assets
of the other party under a reorganization law;
 
e)  a trustee or receiver is appointed by a court for all or a substantial
portion of the assets of the other party;
 
f)  the other party becomes insolvent, ceases, or suspends all or substantially
all of its business;
 
g)  the other party makes an assignment of the majority of its assets for the
benefit of creditors; or
 
h)  a direct competitor of one party acquires, through merger, consolidation,
acquisition, or otherwise, an interest in excess of fifty percent (50%) of the
voting securities or assets of the other party; or
 
i)  if one party transfers all or substantially all of its business to which
this Agreement relates to a direct competitor of the other party.
 
12.3  Termination for Cause.
 
12.3.1  If either party fails to perform or violates any material obligation of
this Agreement, then, sixty (60) days after providing written notice to the
breaching party specifying the default (the "Default Notice"), the non-breaching
party may terminate this Agreement, without liability, unless:
 
a)  the breach specified in the Default Notice has been cured within the sixty
(60) day period; or
 
b)  the default reasonably required more than sixty (60) days to correct, and
the defaulting party has begun substantial corrective action to remedy the
default within such sixty (60) day period and diligently pursues such action, in
which event, the non-breaching party may not terminate or suspend this Agreement
unless one hundred twenty (120) days has expired from the date of the Default
Notice without such corrective action being completed and the default remedied.
 
12.3.2  In addition, Lattice will have the right to terminate this Agreement
pursuant to Section 3.l.2 (b) or Section 6.6 by delivering twenty (20) days
written notice thereof to Fujitsu.
 
12.4  Effect of Termination
 
12.4.1  Subject to Section 12.4.2 and Section 12.4.3, if Lattice terminates this
Agreement pursuant to Section 12.2 or 12.3.1, Fujitsu will pay to Lattice within
thirty (30) days after such termination an amount of money in U.S. Dollars equal
to the unused balance of the Credited Amount, together with interest at one and
seventy-five one hundredths percent (1.75%) per annum from the date of notice.
 
12.4.2  If Lattice exercises its right to terminate this Agreement pursuant to
Section 3.1.2(b), then, within six (6) months after Lattice’s delivery of the
requisite notice of termination to Fujitsu, Fujitsu will repay to Lattice all
installments of the Advance Payment paid to Fujitsu by Lattice under this
Agreement, together with interest at one and seventy-five one hundredths percent
(1.75%) per annum from the date of notice.
 
12.4.3  If Lattice exercises its right to terminate this Agreement pursuant to
Section 6.6, then, within six (6) months after Lattice’s delivery of the
requisite notice of termination to Fujitsu, Fujitsu will repay to Lattice the
unused balance of the Credited Amount, together with interest at one and
seventy-five one hundredths percent (1.75%) per annum from the date of notice.
 
12.4.4 If Fujitsu terminates this Agreement pursuant to Section 12.2 or 12.3.1,
the parties will complete the purchase and sale of 300mm Wafers ordered in
accordance with the applicable Product Supply Agreement and offset the relevant
Credited Amount. Fujitsu will repay the then remaining Credited Amount with no
interest by the later of (i) December 31, 2007, or (ii) six (6) months from such
termination.
 
12.5  Survival. The following Sections will survive any expiration, termination
or cancellation of this Agreement and the parties will continue to be bound by
the terms and conditions thereof: 1, 8, 10, 11, 12.4, 12.5, and 13.
 
13.  Miscellaneous.
 
13.1  Order of Precedence. In the event of any conflicts between this Agreement
and any Product Supply Agreement priority will be given first to this Agreement
and second to the Product Supply Agreements. The terms and conditions on any
purchase orders, acceptances, or similar documents exchanged between the parties
will not apply and are hereby rejected by the receiving party.
 
13.2  Dispute Resolution.
 
13.2.1  Meeting of Executives. In the event that any dispute or disagreement
between the parties as to any provision of this Agreement arises, prior to
taking any other action, the matter will be referred to responsible executives
of the parties for consideration and resolution. Any party may commence such
proceedings by delivering a written request to the other party for a meeting of
such responsible executives. The other party will be required to set a date for
the meeting to be held within thirty (30) days after receipt of such request and
the parties agree to exercise their best efforts to settle the matter amicably.
 
13.2.2  Location of Meeting. In the event that Fujitsu initiates the proceedings
described in Section 13.2.1, the first meeting will be held in Hillsboro,
Oregon, and all subsequent meetings will alternate between Tokyo, Japan, and
Hillsboro, Oregon. In the event that Lattice initiates the proceedings described
in Section 13.2.1, the first meeting will be held in Tokyo, Japan, and all
subsequent meetings will alternate between Hillsboro, Oregon, and Tokyo, Japan.
 
13.2.3  Demand for Arbitration. Any dispute that relates to and/or arises out of
this Agreement and is not resolved through a meeting of responsible executives
will be decided exclusively by binding arbitration under procedures which ensure
efficient and speedy resolution. Such an arbitration may be commenced by either
party involved in the dispute (a) after the expiration of a sixty (60) day
period following the written request to resolve the dispute, and/or (b) at such
earlier time as any party involved repudiates and/or refuses to continue with
its obligations to negotiate in good faith. The arbitration hearing will be
conducted in the State of Hawaii, and will be in the English language (with
translations and interpretations as reasonable for the presentation of evidence
and/or conduct of the arbitration). Notwithstanding anything to the contrary,
any party may apply to any court of competent jurisdiction for interim
injunctive relief as may be allowed under applicable law with respect to
irreparable harm which cannot be avoided and/or compensated by such arbitration
proceedings, without breach of this Section 13.2.3 and without any abridgment of
the powers of the arbitrators.
 
The arbitration will be conducted under the then current rules of the American
Arbitration Association together with the provisions of California Code of Civil
Procedure Section 1283.05. Notwithstanding anything to the contrary, (a) the
arbitrators will have the power to order discovery to the extent they find such
discovery necessary to achieve a fair and equitable result and (b) the
arbitrators will require pre-hearing exchange of documentary evidence to be
relied upon by each of the respective parties in their respective cases in
chief, and pre-hearing exchange of briefs, witness lists, and summaries of
expected testimony.
 
The arbitrators will make their decision in writing.
 
13.2.4  Arbitrators. The arbitration will be conducted by three (3) arbitrators.
No person with a beneficial interest in the dispute under arbitration may be an
arbitrator. The parties will make reasonable efforts to select arbitrators with
experience in the field of semiconductor fabrication and law.
 
13.2.5  Binding Effect. The decision or award rendered or made in connection
with such arbitration will be binding upon the parties and judgment thereon may
be entered in any court having jurisdiction and/or application may be made to
such court for enforcement of such decision or award. However, the arbitrators
will not have the authority to create any licenses. They will only be permitted
to enforce licenses which the parties have otherwise agreed to in this Agreement
or the Existing Agreements.
 
13.2.6  Expenses. The expenses of the arbitrators will be shared equally by the
parties; each party will otherwise be responsible for the costs and attorneys’
fees incurred by it.
 
13.3  Liability Limits. EXCEPT FOR LIABILITY FOR A BREACH OF SECTION 10.2 OR
SECTION 11, FOR WHICH EQUITABLE REMEDIES WILL BE AVAILABLE, IN NO EVENT WILL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES (INCLUDING LOST PROFITS) WHETHER
BASED ON WARRANTY, CONTRACT, TORT, OR ANY OTHER LEGAL THEORY, REGARDLESS OF
WHETHER SUCH PARTY HAD ACTUAL OR CONSTRUCTIVE NOTICE OF SUCH DAMAGES. IN NO
EVENT WILL EITHER PARTY’S AGGREGATE LIABILITY UNDER THIS AGREEMENT EXCEED ONE
HUNDRED TWENTY-FIVE MILLION U.S. DOLLARS (US$125,000,000), PLUS THE RETURN TO
LATTICE OF THE THEN REMAINING OUTSTANDING PORTION OF THE CREDITED AMOUNT
(INCLUDING ANY APPLICABLE INTEREST).
 
13.4  Assignment. Neither party will assign, transfer, or otherwise dispose of
this Agreement in whole or in part without the prior consent of the other party
in writing, and such consent will not be unreasonably withheld. Except in the
case set forth in Section 12.2(h) or (i) above, this Agreement may be assigned
in whole or in part to any Subsidiary or to a successor that has acquired a
majority of the business or assets of the assigning party. Any attempted
assignment in contravention of the foregoing will be null and void.
 
13.5  Public Announcements. The parties will jointly publicly announce the
execution of this Agreement and the basic terms and conditions of this
Agreement. The text of such announcement will be jointly approved by the
parties. For any subsequent announcement concerning this Agreement, the party
wishing to make the announcement will submit the text thereof to the other party
and receive the approval of the other party of such text, which approval, unless
public disclosure is required by a court or a government agency, may be delayed
or withheld for any reason. However, Lattice may disclose the existence and the
terms of this Agreement in a registration statement or any reports required to
be filed with the Securities and Exchange Commission or in accordance with
generally accepted accounting procedures under the rules of the Securities and
Exchange Commission or National Association of Securities Dealers Automated
Quotations, and Fujitsu may disclose the existence and the terms of this
Agreement in annual or interim securities reports or any other reports required
to be filed with the Financial Service Agency of Japan and as otherwise required
under applicable laws and regulations.
 
13.6  Notice and Communications. Any notices required or permitted to be given
hereunder will be in English and be sent by (a) registered airmail or (b)
facsimile to be confirmed by registered airmail, addressed to:


To Fujitsu: 
FUJITSU LIMITED
 
Attention: Director, Business Planning and Operation Dept.

Foundry Business Div, Electronic Devices Group
 
Akiruno Technology Center, 50 Fuchigami, Akiruno
 
Tokyo, 197-0833, Japan
   
To Lattice:
Lattice Semiconductor Corporation
 
Attention: General Counsel
 
5555 N.E. Moore Court
 
Hillsboro, Oregon 97124 U.S.A.

 
Any such notice will be deemed given at the time of its receipt by the
addressee.
 
13.7  Relationship of the Parties. Fujitsu and Lattice are independent
contractors and neither of them will be nor represent themselves to be the legal
agent, partner, or employee of the other party for any purpose. Neither party
will have the authority to make any warranty or representation on behalf of the
other party nor to execute any contract or otherwise assume any obligation or
responsibility in the name of or on behalf of the other party. In addition,
neither party will be bound by, nor liable to, any third person for any act or
any obligations or debt incurred by the other party, except to the extent
specifically agreed to in writing by the parties.
 
13.8  Waiver and Amendment. Failure by either party, at any time, to require
performance by the other party or to claim a breach of any provision of this
Agreement will not be construed as a waiver of any right accruing under this
Agreement, nor will it affect any subsequent breach or the effectiveness of this
Agreement or any part hereof, or prejudice either party with respect to any
subsequent action. A waiver of any right accruing to either party pursuant to
this Agreement will not be effective unless given in writing.
 
13.9  Severability. In the event that any provision of this Agreement will be
unlawful or otherwise unenforceable, such provision will be severed, and the
entire agreement will not fail on account thereof, the balance continuing in
full force and effect, and the parties will endeavor to replace the severed
provision with a similar provision that is not unlawful or otherwise
unenforceable.
 
13.10  Rights and Remedies Cumulative. The rights and remedies provided herein
will be cumulative and not exclusive of any other rights or remedies provided by
law or otherwise.
 
13.11  Headings. The Section headings in this Agreement are for convenience only
and will not be considered a part of, or affect the interpretation of, any
provision of this Agreement.
 
13.12  Governing Language. This Agreement and all communications pursuant to it
will be in the English language. If there is any conflict between the English
version and any translated version of this Agreement, the English version will
govern.
 
13.13  Force Majeure. Except as otherwise expressly provided for herein, no
party will be liable in any manner for failure or delay in fulfillment of all or
part of this Agreement directly or indirectly owing to any causes or
circumstances beyond its control, including, but not limited to, acts of God,
governmental order or restrictions, war, war-like conditions, hostilities,
sanctions, revolutions, riot, looting, plague or other epidemics, earthquake,
fire, or flood ("Force Majeure Event").
 
13.14  Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts will together constitute but one
Agreement.
 
13.15  Integration. This Agreement sets forth the entire agreement and
understanding between the parties as to its subject matter and supersedes all
prior agreements, understandings, and memoranda between the parties, except for
the Product Supply Agreements and applicable non-disclosure agreements. No
amendments or supplements to this Agreement will be effective for any purpose
except by a written agreement signed by the parties that references this
Agreement.
 
13.16  Government Approvals; Export Control Laws. Fujitsu will file all reports
and notifications that may be required to be filed with any agency of the
Government of Japan in order to allow the performance of this Agreement
according to its terms. Lattice will file all reports and notifications that may
be required to be filed with any agency of the Government of the United States
in order to allow the performance of this Agreement according to its terms.
Fujitsu will be responsible for obtaining all licenses and permits required to
export the 300mmWafers from Japan, transfer technical information, and develop
the technologies contemplated herein together with Lattice under any applicable
Japanese laws or regulations. Lattice will be responsible for obtaining all
licenses and permits required to import the 300mm Wafers to the United States,
transfer technical information, and develop the technologies contemplated herein
together with Fujitsu under any applicable United States laws or regulations.
Neither party will transfer indirectly or directly any 300mm Wafers or technical
information except in accordance with applicable Japanese and United States
export control laws, import laws, and related regulations and procedures.
 
13.17  Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, U.S.A. without application
of its conflict of laws provisions that would require the application of the
laws of any other jurisdiction.
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written.





       

--------------------------------------------------------------------------------

 





       

--------------------------------------------------------------------------------

 


LATTICE SEMICONDUCTOR CORPORATION    
FUJITSU LIMITED
   
By:
/s/
By:
/s/
       
Name:
Cyrus Tsui
Name:
Toshihiko Ono
       
Title:
Chairman and CEO
Title:
Corporate Executive Vice President,
     
Group President, Electronic Devices
     
Business Group
       
Date:
10-Sep-2004
Date:
10-Sep-2004





                                        
               


       

--------------------------------------------------------------------------------

 


Exhibit A
 
Projected New Facility Completion Schedule
 
*
 


 

     

--------------------------------------------------------------------------------

 


Exhibit B
 
Lattice Forecasted Capacity Requirement


*


 

     

--------------------------------------------------------------------------------

 


Exhibit C
 
Target Defect Densities and Target Yields
 


Fujitsu will use all reasonable efforts to achieve defect density levels (Do
defects/cm2) that are representative of the industry for ICs with equivalent
complexity, feature size, and using a comparable copper process technology.
Progress on defect density reduction will be reviewed on a quarterly basis.


For purposes of the fourth installment payment prerequisite as specified in
Section 4.1.4, the relevant Target Defect Density will be less than or equal to
*.


Fujitsu’s target production level defect densities are anticipated to follow the
trends below:


*
Do (est.) for 90nm Process Technology
Do (est.) for 65nm Process
Technology
Do (est.) for * Process
Technology
Do (est.) for * Process
Technology
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*



1) Do = estimated target defect density (defects per cm2)
2) Target Yield Y = *
3) The assumption is that the * Process will be similar to *.
 


 


 


 


 


     

--------------------------------------------------------------------------------

 


Exhibit D
 
New Process Technology Development Schedule
 
Calendar Year
 


 

 
65nm Process Technology
* Process Technology
* Process Technology
Define product requirements (e.g. cost, performance, schedule)
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
First Product tape-out
*
*
*
Demonstrate technology manufacturability as measured by meeting target yields *
*
*
*
Process qualified
*
*
*
First Product qualified
*
*
*
*
*
*
*



 
*
 
The assumption is that the * Process will be similar to *.
 
The dates in the schedule above are for *.
 
Notwithstanding anything contrary in this Agreement, the content and schedule
above show Fujitsu’s project as of the date hereof and may be changed upon
mutual agreement.
 
The * Process Technology will require a separate development agreement between
the parties.
 


     

--------------------------------------------------------------------------------

 


Exhibit E
 
Total 300mm Capacity


 
*
 
